DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/02/2021 Applicant amended claim 17. Claims 17-33 are pending and are examined.


Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The scope of enablement rejection of claims 16-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 17-22, 24, 26-27, 32, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Locatelli et al. is withdrawn in view of Applicant’s arguments.


New and Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 17-22, 24, 26-27, 32, and 33 are and claims 23, 25, and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Locatelli et al. (cited in the previous Office action). 
The claims are drawn to a method of treating a hematological or lymphoid cancer in a no adult human subject, comprising administering to the subject at least one body surface area-adjusted dose of brentuximab vedotin, wherein the hematological or lymphoid cancer expresses CD30. The cancer may be Hodgkin lymphoma (which can be either relapsed or refractory), systemic anaplastic large cell lymphoma (ALCL), peripheral T cell lymphoma (PTCL), cutaneous T-cell lymphoma (CTCL), or mantle cell lymphoma (MTCL). The body surface area-adjusted dose administered ranges from 2 and the administration is performed once every 2 or 3 weeks. The non-adult is between 5 and 17 years old. 
The reference disclosed that Brentuximab vedotin is a CD30-targeted antibody conjugated by a protease-cleavable linker to a microtubule-disrupting agent, monomethyl auristatin E. Pivotal phase 2 studies reported the efficacy and manageable toxicities of the drug, leading to its approval by the US FDA for use in adult patients with R/R HL and R/R sALCL in 2011. Data for brentuximab vedotin in children with these lymphomas are currently limited but promising. The ongoing phase 1/2 prospective, open-label, multicenter study is the first clinical trial of brentuximab vedotin conducted exclusively in pediatric patients with R/R HL or R/R sALCL (NCT01492088). The phase 1 portion established the recommended phase 2 dose (RP2D) of brentuximab vedotin in pediatric patients with R/R HL or R/R sALCL as 1.8 mg/kg every 3 weeks (Q3wk), and complete response (CR) and partial response (PR) were reported in 88% of patients at the RP2D. The phase 2 portion aimed to enroll 15 response-evaluable HL patients at the RP2D, including those R/R HL patients treated at the RP2D in phase 1. Patients with R/R HL aged 5 to<18 years, with measurable disease, who were in their second or later relapse, had failed chemotherapy, and were ineligible for, refused, or previously received stem cell transplant, received brentuximab vedotin 1.8 mg/kg by IV infusion Q3wk for up to 16 cycles until progression or unacceptable toxicity. Adverse events (AEs) were graded per NCI-CTCAE v4.03. 16 patients with R/R HL received at least 1 dose of brentuximab vedotin at the RP2D; median age was 15 years (range, 8-18); 56% were male; Ann Arbor stage at initial diagnosis was 44% stage II, 6% stage III, 44% 
Brentuximab vedotin 1.8 mg/kg Q3wk (RP2D) was generally well tolerated in pediatric patients with R/R HL and demonstrated preliminary evidence of activity, with an ORR to date of 64%, including 21% CR. The phase 2 portion is ongoing in pediatric patients with R/R HL and R/R sALCL.
The dose 1.8 mg/kg, correspond for pediatric considerations, to 48mg/m2 (see evidentiary reference (Anonymous, U.S. Dept. HHS, Guidance for Industry. Estimating the maximum safe starting dose in initial clinical trials for therapeutics in adult healthy volunteers, July 2005. See table 1).
While the study used 1.8 mg/kg, the reference does not use a body surface area-adjusted dose. Nevertheless it was customary and within the knowledge in the art to offer drug treatments based on the body surface area and the formula calculating the conversion where known in the art (see supra). Also, another evidentiary reference of the state of the art in this respect is Shi et al. (Pediatric dosing and body size in 
Thus, the art at the time that the invention was made was highly developed and a person of ordinary skill in the art would have no problems optimizing the dose and the administration regimen. Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. (In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).
On page 6 of the remarks Applicant argues against the anticipatory rejection based on the Locatelli reference: “Thus, 1.8 kg/mg (sic) dose used in Locatelli, when converted to an actual dose based on body surface area (BSA), varies based on the subject's exact weight. Locatelli does not disclose the weights of the subjects, providing no way to assess whether those subjects were administered the equivalent of a body surface area adjusted dose of 48 mg/m2.” The arguments were carefully considered but not found persuasive for obviousness rejection because as explained supra the existence of conversion formulas which consider both the height and the weight of a subject for dosing based on BSA would have been known to a skilled artisan and so the practitioner would have applied knowledge in the art to convert a mg/kg dose in mg/m2 dose with an excellent expectation of success.

Claims 28-31 remain rejected under 35 U.S.C. 103 as being unpatentable over 
Locatelli et al. in view of Tacyildiz et al. (both cited in the previous Office actions) for reason of record.
“…Locatelli does not teach administering a body surface area adjusted dose of brentuximab vedotin. Tacyildiz discloses combining brentuximab vedotin with chemotherapeutic agents. Tacyildiz does not cure the deficiency of Locatelli.” The arguments were carefully considered but not found persuasive because, as indicated supra, the existence of conversion formulas which consider both the height and the weight of a subject for dosing based on BSA would have been known to a skilled artisan and so the practitioner would have applied knowledge in the art to convert a mg/kg dose in mg/m2 dose with an excellent expectation of success.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647